Citation Nr: 1732232	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  15-21 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for an eye disability, to include cataract.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.

5.  Entitlement to service connection for residuals of cold weather injury to include the bilateral legs and bilateral feet.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to February 1947.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2014 and June 2015 rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2017, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims file. 

This matter was remanded by the Board in July 2016.

In light of the Veteran's statements, the Board has broadened the claims of cold injuries to lower legs and bilateral feet to residuals of cold injury to include of the lower legs and bilateral feet.  The Veteran has indicated he experiences residuals of cold injury that are not limited to the feet and legs, such as sensitivity to cold.

The Veteran has submitted, in conjunction with his Board hearing testimony, new evidence with waiver of RO consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

It appears that part of the Veteran's claims file is missing or that pertinent records exist but were not associated with the claims file.  The May 2016 statement of the case (SOC) indicated that VA Huntington and Beckley treatment records were reviewed electronically from May 2001 through January 2016 and were completely negative for any treatment for or a diagnosis of a disability of the lower legs or feet.  Further, the SOC stated that an examination on January 2016 shows the Veteran's extremities were negative for any edema or cyanosis (abnormal color).  The Board hearing also referenced a VA examination for cold injuries.  However, there are no VA treatment records or VA examination results matching these descriptions located in the claims file.  Remand is required to locate these records and any other missing records and associate them with the claims file.

Further, the Veteran's STRs are not associated with the claims file.  The record reflects RO statements that the records may have been lost in a fire at the National Personnel Record Center.  However, there is no formal finding of fact in regard to the missing treatment records in the claims file.  Therefore it is unclear what steps the AOJ took to locate the records.  To ensure every effort is made to locate the records, the AOJ should undertake an exhaustive search and all efforts to obtain the records should be documented in the claims file.  If the records are not located, the AOJ should make a Formal Finding of Unavailability of such records for the record.

Adjudication of the claims for service connection for gout, eye disability, and diabetes mellitus must be deferred until the aforementioned records are associated with the claims file, to the fullest extent possible. 

In regard to the claim of service connection for residuals of cold weather injury to include of the bilateral legs and bilateral feet, a VA examiner's opinion is requested.  The Veteran has served in Korea.  During the Board hearing, the Board conceded that the Veteran was exposed to extreme cold temperatures during service without proper footwear and proper attire.  The Veteran testified during the Board hearing that the temperatures were 35 below zero during winter, which he experienced without adequate protection from the cold.  He stated that the cold caused his exposed skin to change color and darken.  In a February 2015 Notice of Disagreement, the Veteran stated that during service his boots froze to his feet, such that patches of his skin peeled off when the boots and socks were removed.

During the Board hearing, the Veteran detailed symptoms he experiences which he believes stem from in-service cold exposure, frostbite or frost nip.  The symptoms and disorders include: chronic fungus infections, abnormal nail growth of the feet and hands, burning skin, patchy, discolored areas of the feet, sensitivity to the cold, pain and weakness in the feet and lower extremities, foot pain at night, swelling of the feet, numbness and tingling of the feet, lack of hair on the lower legs, shiny skin, arthritis of the feet, and osteoporosis.  The Veteran stated he did not experience these symptoms or have any issue with cold weather before service, but after in-service cold exposure, he began experiencing these symptoms.  He testified he was not exposed to extremely cold temperatures post-service.  He also stated that he was regularly treated by a podiatrist, whether through VA or a private examiner is unclear.

In May 2016 and May 2017, the Veteran submitted scholarly articles on cold injuries, marking numerous symptoms which he has experienced and that believes are due to his in-service cold injuries.  He cited symptoms to include hyperhidrosis, vascular inefficiency, peripheral neuropathy, and skin abnormalities.

In light of the facts of record, including those outlined above, a VA examination is requested to examine the Veteran and provide a medical opinion on the likelihood he is experiencing cold weather residuals due to service.

In regard to the service connection claim for an acquired psychiatric disorder, to include generalized anxiety disorder, a VA examination is also requested.  In a February 2015 Notice of Disagreement, the Veteran described the death of a friend from cold exposure, stating that he has experienced problems with his nerves ever since.  A VA examination is requested to determine the nature and etiology of any current psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Determine whether part of the Veteran's claims file is missing, and if so, associate all missing documents with the claims file.  As detailed above, the May 2016 SOC referenced VA Huntington and Beckley treatment records, and the May 2016 SOC and Board hearing referenced a VA examination on cold weather injuries.  These documents are not present in the claims file.

2.  Associate all outstanding VA treatment records with the claims file, particularly from Charleston, Huntington, and Beckley, West Virginia.

3.  Request authorization to obtain all outstanding private treatment records, including any from a podiatrist.  A negative reply is required if the records cannot be obtained.  

4.  Undertake an exhaustive search to obtain the missing STRs.  If the records are not located, the AOJ should make a Formal Finding of Unavailability of such records for the record detailing the efforts taken to obtain the records.

5.  After the above is complete, schedule the Veteran for an appropriate VA examination on his claimed cold weather residuals disability.  To the extent possible, an examiner with knowledge of cold weather residuals should be sought.  The examiner should note that the claims file has been reviewed. 

The examiner should render an opinion as to whether it is at least as likely as not that any diagnosed cold weather residuals disability was incurred in or is otherwise related to the Veteran's military service.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

(a)  The examiner is advised that the Veteran has served in Korea.  It is conceded that the Veteran was exposed to extreme cold temperatures during service without proper footwear and proper attire.  

(b)  The examiner is requested to consider and discuss the Veteran's lay statements, as detailed above.  In particular, the examiner is asked to consider the various symptoms and disorders the Veteran has iterated that he has suffered since cold exposure during service, during the Board hearing and in the May 2017 scholarly article on cold weather residual injuries, as detailed above.

(c)  The examiner is requested to consider and discuss the scholarly articles on cold weather residuals submitted by the Veteran in May 2017 and May 2016.

The examiner is advised that lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

6.  Schedule the Veteran for an appropriate VA examination on his claimed acquired psychiatric disability, to include generalized anxiety disorder.  The examiner should note that the claims file has been reviewed. 

The examiner should render an opinion as to whether it is at least as likely as not that any diagnosed acquired psychiatric disability was incurred in or is otherwise related to the Veteran's military service.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

(a)  The examiner is requested to consider and discuss the Veteran's statements, to include the February 2015 Notice of Disagreement in which the Veteran described the death of a friend from cold exposure, stating that he has experienced problems with his nerves ever since.

The examiner is advised that lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

7.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




